         Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 1 of 10




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IN RE:                                §
                                      §
BRIAR BUILDING HOUSTON LLC,           §                   CASE NO. 19-33423
                                      §
       Debtor                         §                   CHAPTER 11
______________________________________§
GEORGE M LEE                          §
                                      §
       Plaintiff,                     §
                                      §
v.                                    §                   ADVERSARY NO. 20-3398
                                      §
MOHAMMAD ALI CHOUDHRI,                §
     Defendant,                       §
                                      §
And                                   §
                                      §
JETALL COMPANIES, INC.,               §
    Intervenor.                       §

   PLAINTIFF’S MOTION TO DISMISS UNDER FEDERAL RULES OF CIVIL
 PROCEDURE 12(b)(6), MOTION TO STRIKE UNDER FEDERAL RULE OF CIVIL
  PROCEDURE 12(f), AND MOTION FOR A MORE DEFINITE STATEMENT OF
       CLAIMS UNDER FEDERAL RULE OF CIVIL PROCEDURE 12(e)


                     NOTICE PURSUANT TO LOCAL RULE 9013

 This motion seeks an order that may adversely affect you. If you oppose the motion, you
 should immediately contact the moving party to resolve the dispute. If you and the
 moving party cannot agree, you must file a response and send a copy to the moving party.
 You must file and serve your response within 21 days of the date this was served on you.
 Your response must state why the motion should not be granted. If you do not file a
 timely response, the relief may be granted without further notice to you. If you oppose
 the motion and have not reached an agreement, you must attend the hearing. Unless the
 parties agree otherwise, the court may consider evidence at the hearing and may decide
 the motion at the hearing.

 Represented parties should act through their attorney.
        Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 2 of 10




       Plaintiff George M. Lee (“Plaintiff”) comes before this Court and hereby files this

Plaintiff’s Motion to Dismiss under Federal Rules of Civil Procedure 12(b)(6), Motion to Strike

under Federal Rule of Civil Procedure 12(f), Motion for a More Definite Statement of Claims

under Federal Rule of Civil Procedure 12(e) (Plaintiff’s “Motion to Dismiss”), requesting that the

Court dismiss certain causes of action, without the opportunity to amend, and/or require repleading

of specified portions of the Ali Choudhri (“Choudhri”) and Intervenor Jetall Companies, Inc.’s

(“Jetall”) (“collectively the “Defendants”) Counterclaims (the “Counterclaims”) to Plaintiff

George M. Lee’s First Amended Complaint (the “Complaint”), under Federal Rules of Civil

Procedure 12(b)(6), 12(f) and 12(e), and in support thereof would show unto the Court as follows:

                               I.      Summary of Motion to Dismiss

       1.      Plaintiff moves for this Court to dismiss Defendants’ First, Second, and Third

Counterclaims under Federal Rule of Civil Procedure 12(b)(6) because the sections of the Texas

Property Code that these claims rely on expressly does not apply to the underlying transaction as

a matter of law, a fact reflected in the underlying documents. Plaintiff similarly moves to dismiss

Defendants’ Fourth Counterclaim because the Texas Deceptive Trade Practices Act expressly

excludes applicability in the case-at-bar.

       2.      Plaintiff further moves to strike Defendants’ affirmative defenses under Federal

Rule of Civil Procedure 12(f) for failure to meet well-established pleading standards requiring

more than a mere perfunctory statement that a given doctrine applies.

       3.      Last, Plaintiff moves Defendants to more definitively plead their Eighth

Counterclaim under Federal Rule of Civil Procedure 12(e).




                                                2
           Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 3 of 10




                                        II.      Argument and Authorities

      A. Defendants’ First, Second, and Third Counterclaims should be dismissed because
         Chapter 5 of the Texas Property Code does not apply to the present transaction as a
         matter of law.

           4.       Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a

plaintiff’s complaint for failure to state a claim upon which relief can be granted. FED. R. CIV. P.

12(b)(6). The watershed case of Bell Atlantic Corp v. Twombly, 550 U.S. 544, 555 (2007) held

that Rule 12(b)(6) must be read in conjunction with Rule 8(a), requiring a “short and plain

statement of the claim,” to require a complaint to contain “enough facts to state a claim that is

plausible on its face. Id. at 570. When deciding a motion for failure to state a claim, the courts

generally must limit their inquiry into the facts stated in the complaint and the documents attached

to or incorporated into the same; however, a reviewing court may also consider the terms of

contractual documents attached to the pleadings when those contracts are central to the parties’

claims and assessing the motion to dismiss. See Causey v. Sewell Cadillac–Chevrolet, Inc., 394

F.3d 285, 288 (5th Cir.2004) (“Documents that a defendant attaches to a motion to dismiss are

considered part of the pleadings if they are referred to in the plaintiff's complaint and are central

to her claim.”).

           5.       Defendants’ First, Second, and Third causes of action raised in their Counterclaims

are all brought under Chapter 5 of the Texas Property Code. 1 The sections referenced in these

counterclaims in the Texas Property Code 2 were specifically passed to curtail the abusive monetary

policies for residential property for those who did not have access to traditional mortgage

financing. Senate Comm. on Int'l Relations, Trade & Tech., Bill Analysis, Tex. S.B. 336, 74th




1
    Dkt. No. 25, pages 4-6. ¶¶ 1-24.
2
    TEX. PROP. CODE §§ 5.069, 5.070, 5.077, respectively.

                                                            3
           Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 4 of 10




Leg., R.S. (1995); House Comm. on Bus. & Indus., Bill Analysis, Tex. S.B. 336, 74th Leg., R.S.

(1995); see also Act of May 24, 1995, 74th Leg., R.S. Ch. 994, § 1, 1995 Tex. Gen. Laws 4982.

          6.       Texas courts have held that “the protections enumerated within the provisions of

Subchapter D do not apply to every contract for deed.” Ferrara v. Nutt, 555 S.W.3d 227, 240 (Tex.

App.—Houston [1st Dist.] 2018, no pet.). The language of the statute reflects this limited scope,

applying only to:

                   “a transaction involving an executory contract for the conveyance
                   of real property used or to be used as the purchaser’s residence or
                   as the residence of a person related to the purchaser… For purposes
                   of this subchapter, and only for the purposes of this subchapter:
                   (1) a lot measuring one acre or less is presumed to be residential
                       property...” 3

          7.       It is true that generally, for the purposes of a 12(b)(6) motion, the allegations

contained in the Counterclaims are to be taken as true. However, when a claimant’s allegations

directly contradict language in a contract that formed the basis for a lawsuit, the court need not

give credence to those allegations. See Gant v. Wallingford Board. of Educ., 69 F.3d 669, 674 (2d

Cir.1995) (“ ‘[I]f the appended document ... reveals facts which foreclose recovery as a matter of

law, dismissal is appropriate.’ ”) (quoting Associated Builders, Inc. v. Alabama Power Co., 505

F.2d 97, 100 (5th Cir.1974)); TufAmerica, Inc. v. Diamond, 968 F.Supp.2d 588, 592

(S.D.N.Y.2013) (“If a document relied on in the complaint contradicts allegations in the complaint,

the document, not the allegations, control, and the court need not accept the allegations in the

complaint as true.”) (internal quotation marks omitted).

          8.       The underlying documents made the basis of Plaintiff’s claims reflect that the

parties intentionally excluded the conveyance of the 35 E. Rivercrest, Houston, Texas, 77042 (the



3
    TEX. PROP. CODE § 5.062, emphasis added.

                                                   4
         Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 5 of 10




“Rivercrest Property”) from the protections of Chapter 5 of the Texas Property Code. The

Rivercrest Property is, quite simply, a commercial building that is not used for residential purposes

whatsoever. The Contract for Deed (the “Contract”) identifies the Rivercrest Property as consisting

of 3.489 acres. 4 In the Contract, Jetall, a commercial property ownership company, specifically

warranted that the Rivercrest Property was to be used “solely for business or commercial

purposes…” 5 The language is even more specific, with Defendants asserting that “Buyer

acknowledges that the Property is not habitable on the date hereof” and that Jetall, and by extension

Choudhri, the guarantor, “represents and warrants that Buyer… and anyone related to them within

the second degree by consanguinity or affinity WILL NOT use the Rivercrest Property as a

residence nor occupy the Property.” 6 In fact this language is so specific it tracts verbatim the

language of Texas Property Code § 5.062(a). See TEX. PROP. CODE § 5.062.

        9.       While Defendants plead that the Rivercrest Property is a residential property, this

assertion directly contradicts the language of the underlying contract and may be properly

disregarded. Associated Builders, Inc. 968 F.Supp.2d at 592. Nor is this the kind of issue that can

be cured by an opportunity to amend; no matter what Defendants plead, the language of the

contract is unambiguous and preclusive of any claim under Texas Property Code Chapter 5.

Though Defendants may argue Section E(19) of the Contract is “void” under Texas Property Code

Section 5.073(b), that section only provides that “a provision in an executory contract that purports

to waive a right or exempt a party from liability or duty under this subchapter is void.” TEX. PROP.

CODE 5.073(b)(emphasis added). Section E(19) of the Contract is not a waiver of liability or duty,

but rather one of the factual recitations, warranties, and representations forming the consideration


4
  See August 12, 2013 Contract for Deed and subsequent agreements, Dkt No. 24-3 page. 4. A copy of the Contract
for Deed and subsequent agreements attached hereto as Exhibit A.
5
  Exhibit A, page 4, ¶ 1, emphasis added.
6
  Id., emphasis added.

                                                      5
            Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 6 of 10




for the underlying contract itself. The plain language of the statute thus preempts such an attempted

defense by Defendants.

           10.      Therefore, because the Contract at issue in the present case specifically places itself

outside of the confines of the protections of TEX. PROP. CODE §§ 5.069, 5.070, 5.077, respectively,

and these claims cannot sound in Texas in the case-at-bar as a matter of law. See Ferrara 555

S.W.3d at 240.

       B. Defendants’ Fourth Counterclaim should be dismissed because it is expressly
          excluded from the ambit of the Texas Deceptive Trade Practices Act (the “DTPA”)
          as a matter of law.

           11.      Defendants bring their Fourth counterclaim against the Plaintiff under the Texas

Deceptive Trade Practices Act (the “DTPA”).” 7 TEX. BUS. & COM. CODE § 17.41, et seq.

           12.      However, the DTPA expressly excludes from its coverage “a cause of action arising

from a transaction, a project, or a set of transactions relating to the same project involving total

consideration by the consumer of more than $500,000.00, other than a cause of action involving

the consumer’s residence.” TEX. BUS. & COM. CODE § 17.49(g).

           13.      Here, the plain language of the Contract reveals that the underlying consideration

for the transaction was, at a minimum, $1,500,000.00. 8 Additionally, as articulated in paragraphs

4 – 10, supra, the underlying Contract made the basis for the present suit specifically disclaims

and disavows any residential use of the Rivercrest Property whatsoever. The plain language of the

underlying contract thus places the transaction involving the Rivercrest Property outside the

protections of the DTPA as a matter of law.

       C. Additionally, and/or in the alternative, the Court should strike Defendants’
          affirmative defenses under Federal Rule of Civil Procedure 12(f) because Defendants
          did not plead sufficient facts in support of them.


7
    Dkt. No. 25, ¶ 25.
8
    Exhibit A, page 1.

                                                      6
            Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 7 of 10




           14.      Federal Rule of Civil Procedure 12(f) provides that the Court “may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

FED. R. CIV. PRO. 12(f). Under Federal Rule of Civil Procedure 8(c), a defendant must plead an

affirmative defense with enough specificity or factual particularity to give the plaintiff fair notice

of the defense that is being advanced, the so called “fair notice” standard. FED. R. CIV. PRO. 8(c);

Rogers v. McDorman, 521 F.3d 381, 385 (5th Cir. 2008)); see also Tran v. Thai, No. H-08-3650,

2010 WL 723633, at *1 (S.D. Tex. Mar. 1, 2010) (Rosenthal, J.) (holding that affirmative defenses

are subject to the fair notice standard).

           15.      In paragraphs 1 – 15, Defendants plead fifteen (15) separate affirmative defenses.

While slightly varied, each is a brief iteration of “Plaintiffs claims are barred, in full or in part, by

the doctrine of offset.” 9 Each of these is a bare recital of the affirmative defense, without even an

attempt to specify the applicability of each of these defenses to the facts of the case-at-bar. Other

courts in the Southern District of Texas have held that when a defendant does not plead with

specificity how the affirmative defense doctrine applies to the plaintiff’s claim, it should be struck.

See Joe Hand Promotions, Inc. v. Izalco, Inc., No. H-16-3696, 2017 WL 3130581, at *1 (S.D. Tex.

Jul. 24, 2017) (Miller, J., presiding).

           16.      Therefore, because these bare statements of law are unmoored to any factual basis

to provide Plaintiff with sufficient notice to adequately prosecute his claims, Plaintiff requests that

the Court dismiss Defendants’ affirmative defenses in their entirety.

       D. Additionally, and/or in the alternative, Plaintiff moves that Defendants be required
          to re-plead their affirmative defenses and certain causes of action under Federal Rule
          of Civil Procedure 12(e) because they are so vague and ambiguous that Plaintiff
          cannot reasonably prepare a response.




9
    Dkt. No. 25, ¶ 11.

                                                    7
            Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 8 of 10




           17.      Federal Rule of Civil Procedure 8 requires that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief. FED. R. CIV. P. 8(a)(2). Under

the well-established standard in Bell Atlantic Corp. v. Twombly, a mere formulaic recitation of the

elements of a cause of action will not suffice. 550 U.S. 544, 555 (2007). Under well-established

United States Supreme Court precedent, mere “naked assertions devoid of further factual

enhancement” is similarly insufficient to satisfy the pleading requirements of Rule 8. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009); FED. R. CIV. P. 8. If they do not, Federal Rule of Civil Procedure

12(e) provides that “[a] party may move for a more definite statement of a pleading to which a

responsive pleading is allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” FED. R. CIV. PRO. 12(e).

           18.      First, as stated above, 10 Defendants’ bare recitals that a given affirmative defense

applies to negate Plaintiff’s claims, absent anything else, fails to meet the pleading standard as

articulated under Twombly and Iqbal. Therefore, as alternate relief, Plaintiff requests that

Defendants be required to plead their claims with sufficient particularity to meet these well-

established standards under Federal Rule of Civil Procedure 12(e).

           19.      Second, Defendants’ Eighth Counterclaim, requesting a declaratory judgment that

Plaintiff has waived liquidated damages, only states that Defendants “are entitled to a declaratory

judgment finding that [Plaintiff has] waived any right to liquidated damages” under the contracts

at issue. 11 But this Eighth Counterclaims fails to specify as to how Lee has waived any right to

liquidated damages, leaving Plaintiff to speculate endlessly as to what actions they have taken to

allegedly waive said right. This makes it impossible for Plaintiff to adequately respond to

Defendants’ Eighth Counterclaim. For that reason, Plaintiff asks the Court to require the


10
     ¶¶s 14-16.
11
     Dkt. No 25, ¶ 46.

                                                      8
        Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 9 of 10




Defendants to specifically plead facts indicating how Plaintiff has waived the right to enforce the

liquidated damages of the contracts made the basis for the current claims.

                                               Prayer

       Therefore, for the forgoing reasons, Plaintiff prays that this Court: (i) dismiss Defendants’

First, Second, and Third Counterclaims under Federal Rule of Civil Procedure 12(b)(6); (ii)

dismiss Defendants’ Fourth Counterclaim under Federal Rule of Civil Procedure 12(b)(6); (iii)

strike Defendants’ affirmative defenses raised in their Original Answer to Plaintiff’s First

Amended Complaint under Federal Rule of Civil Procedure 12(f); (iv) additionally, and/or in the

alternative, require Defendants to more specifically plead the affirmative defenses and their Eighth

Counterclaim as required herein under Federal Rule of Civil Procedure 12(e); and (v) afford

Plaintiff any other relief to which he might be entitled to at law or in equity.

                                       Respectfully submitted,

                                       SPONSEL MILLER GREENBERG PLLC
                                       /s/ Thane Tyler Sponsel III
                                       Thane Tyler Sponsel III
                                       Attorney-In-Charge
                                       Federal Bar No. 690068
                                       Texas State Bar No. 24056361
                                       Zachary Clark
                                       Federal ID No. 3087665
                                       Texas State Bar No. 24097502
                                       50 Briar Hollow Ln., Suite 370 West
                                       Houston, Texas 77027
                                       Telephone: (713) 892-5400
                                       Fax: (713) 892-5401
                                       Email: sponsel@smglawgroup.com
                                       Email: zachary.clark@smglawgroup.com

                                       Counsel for Plaintiff




                                                  9
       Case 20-03398 Document 26 Filed in TXSB on 03/22/21 Page 10 of 10




                                CERTIFICATE OF SERVICE


        I hereby certify that on this 22nd day of March 2021, I electronically transmitted the
attached Plaintiff’s Motion to Dismiss under Federal Rules of Civil Procedure 12(b)(6), Motion
to Strike under Federal Rule of Civil Procedure 12(f), and Motion or a More Definite Statement
of Claims under Federal Rule of Civil Procedure 12(e) to the Clerk of the Court using the ECF
System for filing and transmittal of a Notice of Electronic Filing to the following ECF registrants:

GOLD, WEEMS, BRUSER, SUES & RUNDELL
Evelyn I. Breithaupt (TBN: 24073951)
2001 MacArthur Drive
P.O. Box 6118
Alexandria, Louisiana 71307
Telephone: (318) 445-6471
Facsimile: (318) 445-6476
Email: ebreithaupt@goldweems.com

GUBERNICK LAW P.L.L.C.
Benjamin Gubernick
10720 West Indian School Rd. Ste. 19 PMB12
Phoenix, AZ 85037
Telephone: 734-678-5169
Email: ben@gubernicklaw.com

Counsel for Defendants
                                              /s/Thane Tyler Sponsel III
                                              Thane Tyler Sponsel III




                                                10
